Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 1 of 21 PageID #: 1




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

PHARMACY CORPORATION OF
AMERICA d/b/a PHARMERICA

v.                                                           Civil Action No. ________________

CORTLAND PLACE HEALTH
CENTER, INC.

                                                COMPLAINT

        Plaintiff PharMerica Corporation of America d/b/a PharMerica (“PharMerica”) for its

Complaint against Defendant Cortland Place Health Center, Inc. (“Cortland”) states as follows:

                                      NATURE OF THE ACTION

        1.       This action arises out of Cortland’s failure to pay for pharmacy-related goods and

services provided by PharMerica pursuant to two Pharmacy Services Agreements (the “PSAs”)1

and improper transfer of operations of the skilled nursing and assisted living facility that Cortland

operated.

                                               THE PARTIES

        2.       Pharmacy Corporation of America is a California corporation with its principal

place of business in Louisville, Kentucky. Thus, Pharmacy Corporation of America is a citizen of

California and Kentucky for purposes of federal diversity jurisdiction.

        3.       Cortland Place Health Center, Inc. is a Rhode Island corporation with its principal

place of business in Delray Beach, Florida. Thus, for purposes of diversity jurisdiction, Cortland

Place Health Center, Inc. is a citizen of Rhode Island and Florida.




1
  The PSAs contain commercially sensitive and proprietary business information, including pricing information, and
is therefore not attached hereto. They will be provided to the Court and Cortland upon request.
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 2 of 21 PageID #: 2




                                      JURISDICTION AND VENUE

         4.       This Court has subject matter jurisdiction over this action pursuant to 29 U.S.C.

§1332 in that there is complete diversity of citizenship between PharMerica and Cortland and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

         5.       The Court has personal jurisdiction over Cortland because it is a citizen of this state.

         6.       Venue is proper in this Court because Cortland is subject to this Court’s personal

jurisdiction and the events giving rise to this action took place in this judicial district.

                                         STATEMENT OF FACTS

                                    The Pharmacy Services Agreements

                                                  The 2007 PSA

         7.       Effective February 1, 2007, PharMerica, Inc. entered into a Pharmacy Services

Agreement with Cortland for PharMerica to provide pharmacy-related goods and services to the

residents of the skilled nursing and assisted living facility (the “Facility”)2 operated and managed

by Cortland in exchange for payment from Cortland (the “2007 PSA”).3

         8.       The 2007 PSA had an initial term that lasted until January 31, 2010, after which it

automatically renewed for successive one-year periods pursuant to its express terms. 2007 PSA §

6(a).

         9.       The 2007 PSA required Cortland to remit payment for the pharmacy-related goods

to PharMerica within sixty (60) days of the date of each monthly statement provided by

PharMerica. 2007 PSA § 4(a)(1).




2
  The Facility, known as Cortland Place, is located at 20 Austin Avenue, Greenville, Rhode Island 02828.
3
  Pharmacy Corporation of America, the Plaintiff in this action, succeeded into the interest of PharMerica, Inc. under
the 2007 PSA via an addendum to the 2007 PSA dated November 1, 2010. A subsequent amendment to the 2007
PSA was likewise entered between Pharmacy Corporation of America (as successor in interest to PharMerica, Inc.)
and Cortland effective May 1, 2012.

                                                          2
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 3 of 21 PageID #: 3




         10.   The 2007 PSA required Cortland to provide written notice to PharMerica of any

billing dispute before the payment due date, and to pay all undisputed amounts on or before the

payment due date. 2007 PSA § 4(a)(4).

         11.   If written notice of a billing dispute was not provided in accordance with the terms

of the 2007 PSA, the monthly statement was deemed correct and Cortland was responsible for

paying all charges thereon. 2007 PSA § 4(a)(6).

         12.   For any undisputed charges that were not paid within the required sixty (60) days,

interest accrued at the annual rate of 10%. 2007 PSA § 4(a)(8).

         13.   If a party brings a lawsuit to enforce the terms and conditions of the 2007 PSA, the

prevailing party is entitled to recover its costs and reasonable attorneys’ fees, in addition to any

other relief to which it is entitled. 2007 PSA § 16(i).

         14.   The parties operated under the 2007 PSA (as amended) through July 31, 2018.

                                           The 2018 PSA

         15.   Effective August 1, 2018, PharMerica entered into a new PSA with Cortland, once

again for PharMerica to provide pharmacy-related goods and services to the residents of the

Facility operated and managed by Cortland in exchange for payment from Cortland (the “2018

PSA”).

         16.   The 2018 PSA had an initial term that lasted from August 1, 2018 until July 31,

2021. See 2018 PSA § 1.

         17.   The 2018 PSA required Cortland to remit payment for the pharmacy-related goods

to PharMerica within ninety (90) days of the date of each consolidated monthly statement provided

by PharMerica, except in the event the 2018 PSA was being terminated. 2018 PSA § 5(D)(1).




                                                  3
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 4 of 21 PageID #: 4




       18.     In the event Cortland disputed any of PharMerica’s monthly statements, the 2018

PSA required Cortland to submit such disputes via email or the Resolution Center available on

ViewMasterRx, and include specific information delineated in the 2018 PSA. 2018 PSA § 5(C)(1).

       19.     The 2018 PSA further required the parties to negotiate to resolve any disputed

charges. 2018 PSA § 5(C).

       20.     For any undisputed charges that are not paid within the required ninety (90) days,

interest accrues at the annual rate of 10%, and Cortland is responsible for paying all of

PharMerica’s costs to collect such charges, including reasonable attorneys’ fees. 2018 PSA §

5(D)(2).

       21.     The 2018 PSA allowed PharMerica to apportion any part of a payment made by

Cortland against any outstanding principal or interest, at PharMerica’s discretion. Id.

       22.     Prior to any change in the Facility operator, the 2018 PSA required Cortland to give

PharMerica a minimum of thirty (30) days advance notice prior to the effective date of the facility

operator change, furnish a copy of the 2018 PSA to the purported new operator, and arrange for

PharMerica to meet the purported new operator. Further, before any facility operator change,

Cortland was required to pay all amounts outstanding under the 2018 PSA. 2018 PSA § 14.

       23.     Any facility operator change not conducted in accordance with the above-

referenced 2018 PSA requirements is a material breach thereof. Id.

       24.     Under the 2007 and 2018 PSAs, Cortland submitted written orders to PharMerica

for pharmacy-related goods and services for residents of the Facility.

       25.     PharMerica filled those orders and delivered the ordered pharmacy-related goods

and services to Cortland. Cortland received and accepted PharMerica’s deliveries of those

pharmacy-related goods and services.



                                                 4
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 5 of 21 PageID #: 5




        26.      PharMerica submitted detailed written monthly invoices to Cortland for the

pharmacy-related goods and services provided and satisfied all other conditions precedent to

payment.

        27.      Cortland failed to stay current on all of PharMerica’s invoices as they became due

and owing under the 2007 and 2018 PSAs, but made regular, partial payments, and promised to

make future payments to bring the account current.

        28.      PharMerica worked with Cortland to bring its outstanding balance down and

continue servicing the Facility, applying Cortland’s payments first to the oldest outstanding

principal and interest, as allowed by the 2018 PSA. 2018 PSA § 5(D)(2).

        29.      As of February 1, 2019, Cortland owed $131,127.60 in unpaid principal to

PharMerica, plus costs and interest that continues to accrue pursuant to the express terms of the

PSAs.

                                         The Change in Control

        30.      Unbeknownst to PharMerica at the time, on October 26, 2018, Cortland entered an

Operations Transfer Agreement (the “OTA”) with an entity not yet formed, ostensibly named

Cortland Place Rehab Center, LLC (“CP Rehab”) to transfer operations of the Facility.4

        31.      Under the OTA, when the transfer of ownership officially went through or closed

(“OTA Closing Date”), Cortland and CP Rehab were to split the accounts receivable related to the

Facility at that time, and Cortland would remain responsible for paying all accounts payable related

to the Facility as of the OTA Closing Date .

        32.      Cortland did not inform PharMerica of the OTA or Cortland’s plans to transfer

operations of the Facility.


4
  Upon information and belief, CP Rehab was formed in Delaware on October 18, 2018, and registered in Rhode
Island on August 9, 2019.

                                                      5
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 6 of 21 PageID #: 6




       33.     Unbeknownst to PharMerica at the time, on February 1, 2019, Cortland entered a

Skilled Nursing Facility Management Agreement (the “Management Agreement”) with Eden

Cortland Management, LLC (“Eden”) pursuant to which Eden would manage the operations of the

Facility on Cortland’s behalf in exchange for payment.

       34.     Neither Cortland nor Eden informed PharMerica about the Management

Agreement or its terms prior to its entry, and did not provide PharMerica with a copy of the

Management Agreement.

       35.     Eden and CP Rehab (together, the “New Owners”) are both managed and/or

controlled by Josh Gellis, a/k/a Louis Gellis (“Gellis”), amongst others.

       36.     Under the Management Agreement, Cortland remained the legal operator of the

Facility and retained ultimate control of and responsibility for the Facility, its assets, its Medicare

provider number, and its operations. Management Agreement, ¶ 3.16, 16.3.

       37.     The Management Agreement states that it does not impact or supersede any

provision of the OTA, and particularly does not affect the OTA provisions establishing that

Cortland and CP Rehab would split the accounts receivable on the OTA Closing Date, and that

Cortland would remain responsible for paying accounts payable for the Facility as of the OTA

Closing Date. Id., ¶ 16.19.

       38.     Upon information and belief, Cortland submitted an application for change in

effective control from Cortland to CP Rehab (the “CHOW”) to the Rhode Island Department of

Health (“DOH”) on February 1, 2019, and resubmitted the CHOW on April 3 and April 19, 2019.

       39.     PharMerica was not informed of the CHOW when it was submitted nor was it given

a copy of the application.




                                                  6
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 7 of 21 PageID #: 7




       40.     Upon information and belief, Cortland simultaneously transferred effective control

of operations of the Facility to the New Owners on or about February 1, 2019. PharMerica was

also unaware of the effective transfer of operations and control.

       41.     On July 18, 2019, the DOH approved CP Rehab’s CHOW application. Once again,

neither Cortland nor CP Rehab informed PharMerica of the CHOW.

       42.     On December 31, 2019, the change of ownership for the Facility was reflected on

the operating license for the Facility. Therefore, the OTA Closing was December 31, 2019.

                                          The 2019 PSA

       43.     Despite the Management Agreement stating that Cortland was only responsible for

accounts payable up to the OTA Closing Date, and Cortland’s effective transfer of control to the

New Owners on February 1, 2019, Cortland nevertheless entered a new PSA with Cortland

effective February 1, 2019 (the “2019 PSA”) (collectively 2007 PSA, 2018 PSA, and 2019 PSA

are referred to as the “PSAs”) upon essentially the same substantive terms and conditions as the

2018 PSA.

       44.     Unaware of the OTA, Management Agreement, or CHOW application, PharMerica

entered into the new PSA with Cortland.

       45.     Gellis signed the 2019 PSA on behalf of Cortland as its Controller.

       46.     Following the entry of the 2019 PSA, orders for pharmacy-related goods and

services for the Facility continued to be placed, and PharMerica continued to fill such orders and

deliver timely and correct invoices for same.

       47.     Around late September 2019 or early October 2019, PharMerica first learned that

Eden had taken control of managing the Facility on Cortland’s behalf.




                                                 7
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 8 of 21 PageID #: 8




        48.     At this time, representatives of Eden told PharMerica that any payments issued to

PharMerica starting on February 1, 2019 should be applied to invoices from February 1, 2019

forward, not the oldest past due invoice as was done before, because these post February 1, 2019

payments were being made by Eden (the “2019 Payments”) as opposed to Cortland.

        49.     Eden told PharMerica that any outstanding invoices issued prior to that date were

the responsibility of the “former management.”

        50.     At this point, PharMerica was not aware of the Management Agreement or that

orders and payments were made on behalf of anyone other than Cortland because Cortland was

the only entity with which it ever dealt with, and the only party it had a contract with. This was the

first time PharMerica suspected that a change in control may have been in process.

        51.     Prompted by this new claim, PharMerica conducted diligent searches for change of

ownership applications with the Rhode Island DOH and the National Provider Identifier records

for any indication of a CHOW.

        52.     PharMerica’s searches did not reveal a CHOW in progress, and showed that

Cortland remained the current owner/operator of the Facility and current holder of the license to

legally operate it.

        53.     PharMerica also called the Rhode Island DOH on two separate occasions and was

told that no CHOW application was on file or in progress.

        54.     Eventually, in October 2019, the New Owners provided PharMerica with a copy of

the Management Agreement.

        55.     However, because Cortland retained operational control under the Management

Agreement, PharMerica still did not have reason to believe a change in control was in progress or




                                                  8
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 9 of 21 PageID #: 9




that anyone other than Cortland was incurring charges from PharMerica for which it was

financially responsible.

        56.     At that time, there was an outstanding balance of just under $200,000 in principal

and interest for the Facility. PharMerica knew that one or both of these entities was responsible

for this debt, but without all the pertinent information and contracts at issue between them, it was

unclear which entity owed what.

        57.    Eden insisted that only a fraction of the total outstanding balance was their financial

responsibility because they had been making regular payments since taking control on February 1,

2019.

        58.    Because of the outstanding balance and claim from Eden that recent payments were

misapplied to old balances, PharMerica requested additional information and documentation from

Eden so it could verify what it was being told with its own figures.

        59.    PharMerica and Eden, represented by Gellis, engaged in discussions to uncover the

total outstanding balance for the Facility, and how much of that total was owed by Cortland versus

how much was allegedly owed by Eden.

        60.    In December 2019, Eden claimed that their own accounting showed an outstanding

balance of $45,000 that they owed and offered to pay PharMerica the $45,000 to “clean up the old

balance.”

        61.    PharMerica’s records, however, showed an outstanding balance near $200,000 and

insisted on documentation to show that a lesser amount was owed before it would entertain settling

the outstanding balance for a lesser amount.

        62.    Further, PharMerica still had not received any documentation or evidence that a

CHOW had actually been applied for or effected. Ownership for the Facility and its operating



                                                 9
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 10 of 21 PageID #: 10




 license remained in the name of Cortland, Eden was still just the management company, the New

 Owners had not provided a copy of the OTA, and the only PSA in effect (the 2019 PSA) was

 between PharMerica and Cortland.

        63.    On January 10, 2020, and unbeknownst to PharMerica officially the operator of the

 Facility and not just the management company, the New Owners sent two spreadsheets to

 PharMerica, one that the New Owners claimed listed charges attributable to Cortland, and the

 second showing charges that were purportedly the New Owners’ responsibility. In the email, the

 New Owners claimed that they were not responsible for Cortland’s charges.

        64.    The spreadsheets did not verify the New Owner’s assertions of the outstanding

 balance for the Facility or establish whether Cortland or the New Owners were responsible for the

 balance.

        65.    Throughout this period, PharMerica was told by the New Owners that all charges

 incurred before February 1, 2019 were the sole responsibility of Cortland, but did not and would

 not provide documentation proving that despite multiple requests.

        66.    As a result, PharMerica had only conflicting information and no confirmation as to

 anything. It learned that management and ownership of the Facility had changed more than a year

 after the fact without its knowledge or permission, meanwhile its accounting records showed an

 outstanding balance around $200,000.

        67.    Given the multitude of changes and fundamental lack of information and

 documentation, PharMerica did not know who the operator of the Facility was, who managed it,

 or who was responsible for paying PharMerica’s invoices.

        68.    In order to expedite collection of the outstanding balance in dispute, and based on

 New Owners’ representations regarding responsibility for the debt, on March 27, 2020,



                                                10
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 11 of 21 PageID #: 11




 PharMerica sent a demand letter to Cortland for the total outstanding balance for the Facility,

 totaling $197,099.01, exclusive of interest and costs.

        69.     In response, legal counsel for Cortland forwarded the letter to representatives for

 the New Owners, advising them that the bulk of the money demanded accrued during the period

 that Eden managed the Facility.

        70.     On March 31, 2020, Gellis again claimed the New Owners did not owe the full

 outstanding amount, and claimed that payments made by the New Owners were not being properly

 credited to their balance.

        71.     On April 7, 2020, Cortland’s counsel, in turn, agreed to speak to Cortland about the

 portion owed by his client and reach out to the attorneys representing the New Owners regarding

 their portion, also stating that he hoped the dispute could be resolved amicably.

        72.     On April 20, 2020, Cortland’s counsel reiterated that the New Owners were

 responsible for most of the outstanding balance and that it would be reaching out to their counsel

 about a resolution.

        73.     Counsel for PharMerica and Cortland continued to correspond throughout May

 2020, with Cortland’s counsel undertaking to reach a resolution as to the responsibility of the

 outstanding balance with counsel for the New Owners, who to that point were not responsive to

 Cortland’s outreach.

        74.     Near the end of May 2020, PharMerica was given new information that the New

 Owners assumed Cortland’s debt pursuant to the OTA, and sought confirmation from Cortland’s

 counsel and a copy of the OTA that apparently established such responsibility.

        75.     Cortland’s counsel did not provide a copy of the OTA, but instead sent

 PharMerica’s counsel the Management Agreement, which did state that Eden was responsible for



                                                 11
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 12 of 21 PageID #: 12




 paying all outstanding amounts owed from February 1, 2019 forward. However, the Management

 Agreement did not address amounts owed for the time period before February 1, 2019.

         76.     Meanwhile, the New Owners continued to maintain that they were not responsible

 for charges incurred by Cortland before February 1, 2019, insisting that PharMerica should seek

 to collect such charges from Cortland.

         77.     As such, PharMerica continued to get conflicting information regarding the

 outstanding balance, but the parties were in agreement that outstanding charges before February

 1, 2019 were Cortland’s responsibility whereas those incurred after were the obligation of the New

 Owners.

         78.     In August 2020, following the New Owners’ repeated claim that its payments were

 misapplied to old balances before they took over, PharMerica reconciled all invoices/charges for

 the Facility and all payments made thereon.

         79.     Per its normal practice and the 2019 PSA, PharMerica had been applying the 2019

 Payments first to the oldest outstanding balances on the account. 2019 PSA, ¶ 5(D)(2).

         80.     This had the effect of paying down balances and interest that pre-dated February 1,

 2019, which the New Owners claimed was the date of the change of control, as opposed to paying

 for the most recent invoice.

         81.     Pursuant to the August 2020 reconciliation and confirmation that all such payments

 were in fact from Eden/New Owners’ bank accounts and not Cortland’s, all payments made after

 February 1, 2019 were attributed to recent, post February 1, 2019 invoices, as opposed to being

 applied to the oldest balances first.




                                                 12
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 13 of 21 PageID #: 13




        82.     This revealed that the bulk of the outstanding balance for the Facility pre-dated

 February 1, 2019. Once the payments were reapplied, it revealed that Cortland owed the bulk of

 the outstanding balance, with a smaller balance attributed to the New Owners.

        83.     The New Owners paid their outstanding balance following the reconciliation.

        84.     On August 27, 2020, PharMerica sent a new demand letter to Cortland, advising it

 that it owed $131,127.60 in unpaid principal.

        85.     Cortland’s counsel stated that Cortland would review the demand letter and an

 updated account reconciliation PharMerica provided, but then said it believed the outstanding

 balance was lower, and once again claimed that certain obligations were assumed by the New

 Owners pursuant to the contracts between them.

        86.     Counsel for PharMerica and Cortland continued to correspond regarding the

 outstanding balance throughout September and October 2020, with Cortland requesting copies of

 all invoices and billing statements relevant to the balance. Throughout the parties’ correspondence,

 Cortland maintained that the New Owners assumed responsibility for any outstanding balance

 when it took over management on February 1, 2019.

        87.     PharMerica prepared and sent a confidentiality order so that it could provide

 Cortland with the requested invoices, billing statements, and other documents requested to

 demonstrate the outstanding balance.

        88.     Cortland signed and returned the confidentiality order on October 28, 2020, and

 PharMerica provided the requested documents proving Cortland’s outstanding balance.

        89.     In November 2020, Cortland provided a spreadsheet with purported payments it

 made to PharMerica. PharMerica reconciled all payments listed on the provided spreadsheet and




                                                 13
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 14 of 21 PageID #: 14




 verified that all payments listed on Cortland’s spreadsheet were applied to Cortland’s outstanding

 balance and accounted for.

        90.     The November 2020 reconciliation with Cortland’s payment records verified that

 that Cortland owed $131,127.60 in unpaid principal.

        91.     PharMerica notified Cortland that the outstanding principal balance of $131,127.60

 was accurate after the full reconciliation, and it was willing to honor its previous offer to accept

 full payment of the principal balance and waive the interest charges if Cortland made full payment.

        92.     Cortland never responded to PharMerica’s communication despite previously

 acknowledging an outstanding balance that it would pay, and stating it would work toward an

 amicable resolution of the dispute.

        93.     Despite PharMerica’s demands for the sums due and owing under the PSAs, and

 Cortland’s multiple promises to pay, Cortland has failed and refused to pay for all of the pharmacy-

 related goods and services provided by and invoiced by PharMerica.

        94.     Upon information and belief, Cortland has been reimbursed by Medicare for all or

 a significant portion of the goods and services provided by PharMerica and has directly or

 indirectly benefited from such reimbursements.

        95.     Upon information and belief, Cortland and/or its members have reported or will

 report PharMerica’s invoice charges as valid expenses to the Internal Revenue Service for the

 purpose of reducing the amount of adjusted gross income on which Cortland must pay taxes. As a

 result, Cortland and/or its members will pay or have paid lower taxes than they otherwise would

 have had to pay.

        96.     Upon information and belief, Cortland has reported PharMerica’s invoice charges

 as valid expenses to Medicare and/or Medicaid on Cortland’s cost reports.



                                                  14
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 15 of 21 PageID #: 15




         97.        In addition to breaching the PSAs by failing to pay amounts owed, Cortland

 materially breached the 2018 PSA by not providing PharMerica with at least thirty (30) days’

 written notice of the operations transfer to the New Owners or arrange for PharMerica to meet the

 purported New Owners. 2018 PSA § 14.

         98.        Pursuant to Cortland’s impermissible transfer of operations, Cortland was required

 to pay all amounts outstanding under the 2007 and 2018 PSAs within thirty (30) days and Cortland

 failed to do so.

         99.        Cortland’s transfer of operations to the New Owners without properly notifying

 PharMerica led to the misapplication of payments and caused the confusion over the outstanding

 balance that ultimately left PharMerica with a significant amount of unpaid accounts receivable.

         100.       Cortland’s failure to notify and now pay all amounts due and owing to PharMerica

 for the pharmacy-related goods and services Cortland ordered and PharMerica provided, has

 caused PharMerica to suffer pecuniary damages.

                                COUNT I – BREACH OF CONTRACT

         101.       PharMerica hereby incorporates by reference the allegations set forth above.

         102.       The 2007 and 2018 PSAs are valid and binding agreements between Cortland and

 PharMerica for PharMerica to provide pharmacy goods and service to Cortland in exchange for

 compensation by Cortland.

         103.       PharMerica performed all of its obligations under the 2007 and 2018 PSAs,

 including fulfilling conditions precedent to payment by Cortland.

         104.       Without legal justification or excuse, Cortland materially breached the 2007 and

 2018 PSAs with PharMerica by failing to pay sums due and owing for the services provided and




                                                    15
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 16 of 21 PageID #: 16




 failing to provide PharMerica with the requisite written notice of its operations transfer to the New

 Owners.

          105.    As a direct and proximate result of Cortland’s breaches of the 2007 and 2018 PSAs,

 PharMerica has suffered damages, including, but not limited to, amounts due and owing for

 pharmacy goods and services PharMerica provided to Cortland and its residents, which Cortland

 has not paid. The damages PharMerica has suffered as a direct and proximate result of the breaches

 of the 2007 and 2018 PSAs are substantial and in excess of the jurisdictional minimum of this

 Court.

          106.    Interest is accruing on the amounts owed by Cortland for unpaid pharmacy goods

 and services pursuant to the 2007 and 2018 PSAs and the law.

          107.    PharMerica has incurred attorneys’ fees and other costs seeking to collect amounts

 due to it, including in preparing and filing this action, all of which are the responsibility of Cortland

 pursuant to the 2007 and 2018 PSAs. PharMerica is likely to incur substantial additional attorneys’

 fees as this case is litigated and prepared for trial, which also shall be the responsibility of Cortland.


                 COUNT II – UNJUST ENRICHMENT/CONSTRUCTIVE TRUST


          108.    To the extent not otherwise inconsistent with this Count II, PharMerica hereby

 incorporates by reference the allegations set forth in this Complaint.

          109.    In the alternative to Count I, PharMerica brings this claim for unjust

 enrichment/constructive trust.

          110.    PharMerica conferred a benefit on Cortland by providing valuable pharmacy-

 related goods and services to the Facility.

          111.    Cortland did not pay for those goods and services.



                                                    16
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 17 of 21 PageID #: 17




             112.   PharMerica’s goods and services were provided under circumstances pursuant to

 which Cortland knew, or reasonably should have known, that PharMerica would expect to be

 compensated.

             113.   Cortland has knowingly and willingly received, or will receive, reimbursement by

 Medicare, directly or indirectly, for goods and services provided by PharMerica, and has

 wrongfully and intentionally withheld or will withhold such amounts from PharMerica.

             114.   Consequently, Cortland has been unjustly enriched through the receipt of such

 goods and services and at the expense and to the detriment of PharMerica.

             115.   Furthermore, Cortland had, and continues to have, a legal and fiduciary duty to

 immediately remit proceeds received in reimbursements from Medicare to PharMerica if they have

 not timely paid invoices as required by the 2007 and 2018 PSAs and/or implied contract.

             116.   By withholding payment from PharMerica for pharmacy-related goods and services

 for which Cortland has received Medicare reimbursement, Cortland has been unjustly enriched.

             117.   It is against equity and good conscience to permit Cortland to retain the Medicare

 reimbursements without paying for the goods and services PharMerica provided and for which

 those reimbursements were made.

             118.   For these reasons, a constructive trust should be imposed on any and all proceeds

 which have been, or hereafter are, received by Cortland as reimbursement by Medicare for

 pharmacy goods and services provided by PharMerica.

             119.   PharMerica is entitled to recover damages from Cortland in an amount to be proven

 at trial.




                                                    17
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 18 of 21 PageID #: 18




                             COUNT III – PROMISSORY ESTOPPEL

            120.   To the extent not otherwise inconsistent with this Count III, PharMerica hereby

 incorporates by reference the allegations previously set forth in this Complaint.

            121.   In the alternative to Counts I and II, PharMerica brings this claim for promissory

 estoppel.

            122.   Cortland made clear and unambiguous promises and representations to PharMerica

 that it would pay PharMerica the outstanding balance owed under the 2007 and 2018 PSAs

 throughout the course of their relationship and again after PharMerica learned that the New Owners

 took control of the Facility.

            123.   Cortland made such promises and representations for the purpose of inducing

 PharMerica to provide and continue to provide pharmacy-related goods and services to the Facility

 and forego legal action.

            124.   PharMerica reasonably relied upon these representations of payment when it

 provided and continued to provide pharmacy-related goods and services to the Facility while the

 parties figured out the outstanding balance owed after the change in control.

            125.   As a direct and proximate result of PharMerica’s justifiable reliance on Cortland’s

 promises, PharMerica has suffered pecuniary damages in that PharMerica has not been paid for

 the goods and services it delivered to the Facility.

            126.   Injustice can be avoided only by enforcement of Cortland’s representations and

 promises.

            127.   PharMerica is entitled to recover damages from Cortland in an amount to be proven

 at trial




                                                   18
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 19 of 21 PageID #: 19




                                  COUNT IV – QUANTUM MERUIT

             128.   To the extent not otherwise inconsistent with this Count IV, PharMerica hereby

 incorporates by references the allegations previously set forth in this Complaint.

             129.   In the alternative to Counts I, II, and III, PharMerica brings this claim for quantum

 meruit.

             130.   PharMerica rendered valuable pharmacy-related goods and services to Cortland.

             131.   Cortland accepted PharMerica’s pharmacy-related goods and services, Cortland

 received those pharmacy-related goods and services, and PharMerica rendered the pharmacy-

 related goods and services with Cortland’s knowledge and consent.

             132.   Cortland accepted PharMerica’s pharmacy-related goods and services under such

 circumstances that Cortland was reasonably notified that PharMerica expected to be paid by

 Cortland.

             133.   Injustice can be avoided only by Cortland’s payment to PharMerica for the

 pharmacy-related goods and services provided.

             134.   PharMerica is entitled to recover damages from Cortland in an amount to be proven

 at trial.

                                   COUNT V – ACCOUNT STATED

             135.   To the extent not otherwise inconsistent with this Count V, PharMerica hereby

 incorporates by reference the allegations previously set forth in this Complaint.

             136.   In the alternative to Counts I, II, III, and IV, PharMerica brings this claim for

 account stated against Cortland.




                                                     19
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 20 of 21 PageID #: 20




         137.    Pursuant to the 2007 and 2018 PSAs, PharMerica provided pharmacy related goods

 and services to Cortland, and Cortland is obligated to pay PharMerica for those pharmacy-related

 goods and services.

         138.    PharMerica delivered detailed monthly invoices for pharmacy-related goods and

 services supplied by PharMerica to Cortland. Cortland received those invoices.

         139.    Cortland did not object to or dispute such invoices at all, let alone within a

 reasonable period of time. Instead, Cortland paid some invoices and promised to make further

 payments on the invoices.

         140.    By ordering pharmacy-related goods and services without objecting to the invoices,

 making partial payments, and promising to make additional payments, Cortland established a

 practice of settling accounts with PharMerica and accepted the agreed upon stated account in the

 invoices as being due and owing.

         141.    Cortland, without justification, excuse, or dispute of such invoices, has not paid

 PharMerica all of the amounts invoiced, totaling $131,127.60, exclusive of interest and late fees.

         142.    PharMerica is entitled to recover from Cortland for the stated accounts in an amount

 to be proven at trial.

                                COUNT VI – ATTORNEYS’ FEES

         143.    To the extent not inconsistent with this Count VI, PharMerica hereby incorporates

 by reference the allegations set forth above.

         144.    The 2018 PSA between PharMerica and Cortland provides for the recovery of

 attorneys’ fees incurred by PharMerica in the collection of amounts due and owing.

         145.    PharMerica has incurred attorneys’ fees and other costs seeking to collect amounts

 due to it, including in preparing and filing this action, all of which are the responsibility of Cortland



                                                    20
Case 1:21-cv-00066-MSM-PAS Document 1 Filed 02/08/21 Page 21 of 21 PageID #: 21




 pursuant to the 2018 PSA. PharMerica is likely to incur substantial additional attorneys’ fees as

 this case is litigated and prepared for trial, which also shall be the responsibility of Cortland.

                                      PRAYER FOR RELIEF

        WHEREFORE, PharMerica requests judgment against Cortland as follows:

        1. An award of compensatory damages in an amount to be proven at trial;

        2. The imposition of a constructive trust on sums received by Cortland as Medicare

 reimbursement for pharmaceutical products and services provided by PharMerica and not paid

 for by Cortland;

        3. PharMerica’s costs, fees and disbursements, including reasonable attorneys’ fees;

        4. Pre-judgment and post-judgment interest; and

        5. All other appropriate relief.

                                                                PHARMACY CORPORATION OF
                                                                AMERICA, dba PHARMERICA
                                                                By its attorneys,

                                                                /s/ Douglas J. Emanuel
                                                                Douglas J. Emanuel (5176)
                                                                Andre S. Digou (8711)
                                                                Chace Ruttenberg & Freedman, LLP
                                                                One Park Row, Suite 300
                                                                Providence, RI 02903
                                                                Tel.: (401) 453-6400
                                                                Email: demanuel@crfllp.com
        /s/ Jennifer Metzger Stinnett
        Jennifer Metzger Stinnett (pro hac vice admission anticipated)
        William H. Mazur (pro hac vice admission anticipated)
        FULTZ MADDOX DICKENS PLC
        101 South Fifth Street, 27th Floor
        Louisville, Kentucky 40202
        Tel: (502) 588-2000
        Fax: (502) 588-2020
        Email: jstinnett@fmdlegal.com
                wmazur@fmdlegal.com

        Dated: February 8, 2021


                                                   21
